



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sarjoghian, 2020 ONCA 550

DATE: 20200902

DOCKET: C64912

Juriansz, Tulloch and Jamal
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hassan Sarjoghian

Appellant

Mark Halfyard and Colleen McKeown, for
    the appellant

David Quayat, for the
    respondent

Heard: in writing

On appeal from the conviction entered on
    July 6, 2017 by Justice Michael G. Emery of the Superior Court of Justice,
    sitting with a jury.

REASONS FOR DECISION


[1]

Mr. Sarjoghian appeals his conviction for
    importing opium into Canada contrary to the
Controlled Drugs and Substances
    Act
, S.C. 1996, c. 19, s. 6(1). For the reasons below, we allow the
    appeal.

[2]

At trial, Mr. Sarjoghian denied knowing that the
    air compressor he had shipped to Canada from Iran contained opium in a hidden
    compartment. The Crowns expert witness on drug importation and concealment,
    while under cross-examination, testified that, in his experience, it was one
    hundred percent true in every investigation the person who brought the
    shipment to Canada had knowledge of the illicit substance. He explained the
    importing organization will maintain positive control of a high-value shipment
    at all times.

[3]

Mr. Sarjoghian appeals on the ground that the
    Crown experts anecdotal evidence of the knowledge of drug couriers ran afoul
    of the decisions of the Supreme Court of Canada in
R. v. Sekhon
, 2014
    SCC 15, [2014] 1 S.C.R. 272, at paras. 49-51, and of this Court in
R. v.
    Burnett
, 2018 ONCA 790, 367 C.C.C. (3d) 65, at paras. 75 and 80, which
    ruled that such evidence lacks relevance and is not probative of an accuseds
    knowledge. Such anecdotal evidence is highly prejudicial and therefore
    inadmissible.

[4]

The Crown concedes that the appeal should be
    allowed. In this case, as in
Burnett
, the trial judge failed to instruct
    the jury to disregard the inadmissible evidence. Here, as in
Burnett
,
    [t]he prejudice remained unabated:
Burnett
, at para. 78.

[5]

On this ground alone, we allow Mr. Sarjoghians
    appeal and order a new trial. We need not address the other grounds raised by
    Mr. Sarjoghian.

R.G. Juriansz J.A.

M. Tulloch J.A.

M. Jamal J.A.


